Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 1 of 25 PageID: 358



Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 PAUL MONTESANO, individually and on
 behalf of all others similarly situated,
                                                 Civil Action No. 19-14125
               Plaintiff,                               (JMV)(JAD)

        v.

 EROS INTERNATIONAL PLC, et al.,

               Defendants.


 JOHN SCHRAUFNAGEL, individually and
 on behalf of all others similarly situated,
                                                 Civil Action No. 19-14445
               Plaintiff,                               (KM)(JBC)

        v.

 EROS INTERNATIONAL PLC, et al.,

               Defendants.


 OPUS CHARTERED ISSUANCES S.A.,
 COMPARTMENT 127 and AI
 UNDERTAKING IV, individually and on             Civil Action No. 19-18547
 behalf of all others similarly situated,               (ES)(SCM)

               Plaintiffs,

        v.

 EROS INTERNATIONAL PLC, et al.,                        OPINION

               Defendants.
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 2 of 25 PageID: 359



          This matter comes before the Court by way of multiple motions to consolidate, appoint

lead plaintiff, and appoint class counsel pursuant to the Private Securities Litigation Reform Act

(“PSLRA”). D.E. 5, 6, 7, 8. 1 The Court reviewed the submissions made in support and in

opposition, and considered the motions without oral argument pursuant to Federal Rule of Civil

Procedure 78(b) and Local Civil Rule 78.1(b). For the reasons stated below, the parties’ motions

to consolidate, D.E. 5, 6, 7, 8, are GRANTED. The motion filed by Movant Opus Chartered

Issuances S.A., Compartment 127 (“Opus Chartered”) and AI Undertaking IV (“AI”) (collectively,

“Opus”) for appointment of lead plaintiff and class counsel, D.E. 8, is GRANTED. The motion

filed by Movant Vijay Singh (“Singh”) for appointment of lead plaintiff and class counsel, D.E. 5,

is DENIED. The remaining motions for appointment of lead plaintiff and class counsel, D.E. 6,

7, are DENIED as moot.

I.        BACKGROUND

          This matter involves three putative class actions filed pursuant to the Securities Exchange

Act of 1934 (the “1934 Act”). All three allege that Defendants Eros International PLC (“Eros”)

and certain Eros officers (collectively, “Defendants”) made false statements that concealed adverse

information and misled investors about Eros’s financial health. All three also bring suit on behalf

of all persons or entities who purchased or otherwise acquired publicly traded Eros securities

between July 28, 2017, and June 5, 2019.

          On June 21, 2019, Plaintiff Paul Montesano (“Montesano”) filed his class action complaint

pursuant to the 1934 Act. D.E.1. On June 28, 2019, Plaintiff John Schraufnagel (“Schraufnagel”)

filed his class action complaint. D.E. 1, No. 19-14445. On August 20, 2019, Plaintiff Opus filed




1
    All docket entries refer to Civ. No. 19-14125, unless otherwise indicated.


                                                   2
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 3 of 25 PageID: 360



its class action complaint. D.E. 1, No. 19-18547. Opus originally filed its complaint in the Central

District of California, which was subsequently transferred to the District of New Jersey. D.E. 19.

       The PSLRA requires that notice be published in the first-filed action informing putative

class members of, inter alia, their right to seek appointment as lead plaintiff within 60 days of such

notice. Notice was timely published in the Montesano case on June 21, 2019, which indicated that

any class member seeking appointment as lead plaintiff must move the Court no later than August

20, 2019. See D.E. 5-6, Ex. C. On August 20, 2019, three movants filed motions in the Montesano

case to serve as lead plaintiff, to consolidate the Schraufnagel case into the Montesano case, and

to appoint class counsel: (1) Singh; (2) Sunil Chirania (“Chirania”) and Martin Mayer (“Mayer”);

and (3) Janine Ellenberger (“Ellenberger”). D.E. 5, 6, 7. One day later on August 21, 2019, Opus

filed its motion to serve as lead plaintiff, to consolidate the Schraufnagel case into the Montesano

case, and to appoint class counsel. D.E. 8. Opus also submitted a letter requesting that the Court

additionally consolidate the Opus case, No. 19-18547, into the Montesano case. D.E. 19. On

September 3, 2019, Chirania, Mayer, and Ellenberger filed notices of non-opposition to Opus’s

motion. D.E. 10, 11. Accordingly, only Singh contests Opus’s motion. D.E. 5.

II.    ANALYSIS

       A. Motion to Consolidate

       The PSLRA provides that “[i]f more than one action on behalf of a class asserting

substantially the same claim or claims arising under this chapter has been filed,” a court must

decide the motion to consolidate before appointing a lead plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(ii).

Pursuant to Federal Rule of Civil Procedure 42(a), cases may be consolidated if they involve “a

common question of law or fact.” Here, the three suits at issue rely on the same or similar public

statements and reports regarding Eros’s financial health, name the same defendants, and assert



                                                  3
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 4 of 25 PageID: 361



claims arising out of § 10(b) (and the corresponding Rule 10b-5) and § 20(a) of the 1934 Act. The

three matters involve common questions of law and fact, and consolidation will promote efficiency

and avoid unnecessary costs or delay. See, e.g., Garcia v. Intelligroup, Inc., No. 04-4980, 2005

WL 6074922, at *2 (D.N.J. Aug. 10, 2005) (consolidating securities class actions because the cases

arose from the same set of facts, and “[e]ach of the Related Actions [was] filed pursuant to various

provisions of the federal securities laws, and name[d] the same or similar defendants”). As a result,

the parties’ motions to consolidate are GRANTED. 2

       B. Motion to Appoint Lead Plaintiff

           1. Class Notice

       “Before a district court may rule on a motion to appoint lead plaintiff, it ‘has an independent

duty to scrutinize the published notice and ensure that the notice comports with the objectives of

the PSLRA, that is, encouraging the most adequate plaintiff, the plaintiff with the largest financial

stake in the outcome of the litigation, to come forward and take control of the litigation.’” Lewis

v. Lipocine Inc., No. 16-4009, 2016 WL 7042075, at *3 (D.N.J. Dec. 2, 2016) (quoting Lifestyle

Investments, LLC v. Amicus Therapeutics, Inc., No. 15-7448, 2016 WL 3032684, at *11-12 (D.N.J.

May 26, 2016)). The PSLRA requires that, “[n]o more than 20 days after the complaint is filed,

notice must be published in a national business publication or wire service; it must describe the

members of the purported class, pendency of the action, claims asserted, and class period.”

Biondolillo v. Roche Holding AG, No. 17-04056, 2017 WL 4220332, at *2 (D.N.J. Sept. 22, 2017)

(citing 15 U.S.C. § 78u-4(a)(3)(A)(i)(I)). “Notice should also ‘inform putative class members that




2
 The Court also grants Opus’s letter request to additionally consolidate the Opus case, No. 19-
18547, into the Montesano case, No. 19-14125. D.E. 19.
                                                 4
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 5 of 25 PageID: 362



they have the right to move the district court to serve as lead plaintiff in the class action.’” Id.

(quoting Lewis, 2016 WL 7042075, at *3).

       Here, notice was published in the first-filed action on June 21, 2019, the same day that the

Montesano complaint was filed. See D.E. 5-6, Ex. C. The notice informed putative class members

of the pendency of the action, the claims asserted therein, the time period of the action, and their

right to move the Court to serve as lead plaintiff no later than August 20, 2019. No party contests

the sufficiency of the notice. Accordingly, the Court finds that the published notice satisfies the

notice requirements of the PSLRA.

           2. Presumption of Lead Plaintiff

       The PSLRA requires the Court to “appoint as lead plaintiff the member or members of the

purported class that the Court determines to be the most capable of adequately representing the

interests of the class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i). Under the PSLRA,

               the court shall adopt a presumption that the most adequate plaintiff
               in any private action arising under this chapter is the person or group
               of persons that—

                    (aa) has either filed the complaint or made a motion in response
                    to a notice under subparagraph (A)(i);
                    (bb) in the determination of the court, has the largest financial
                    interest in the relief sought by the class; and
                    (cc) otherwise satisfies the requirements of Rule 23 of the
                    Federal Rules of Civil Procedure.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

               a. Largest Financial Interest

       The Third Circuit is clear that “[i]n appointing a lead plaintiff, the court’s first duty is to

identify the movant that is presumptively entitled to that status. The process begins with the

identification of the movant with ‘the largest financial interest in the relief sought by the class.’”

In re Cendant Corp. Litig., 264 F.3d 201, 262 (3d Cir. 2001) (quoting 15 U.S.C. § 78u-

                                                  5
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 6 of 25 PageID: 363



4(a)(3)(B)(iii)(I)(bb)). In doing so, “[c]ourts have discretion to appoint an investor with the largest

stake in the litigation.” Roby v. Ocean Power Techs., Inc., No. 14-3799, 2015 WL 1334320, at *5

(D.N.J. Mar. 17, 2015) (citing In re Cendant Corp. Litig., 264 F.3d at 262). As explained by the

Third Circuit,

                 [i]n many cases . . . this determination will be relatively easy, but in
                 others it may prove difficult. The [PSLRA] provides no formula for
                 courts to follow in making this assessment, but we agree with the
                 many district courts that have held that courts should consider,
                 among other things: (1) the number of shares that the movant
                 purchased during the putative class period; (2) the total net funds
                 expended by the plaintiffs during the class period; and (3) the
                 approximate losses suffered by the plaintiffs.

In re Cendant Corp. Litig., 264 F.3d at 262. “The Third Circuit has concluded that ‘largest

financial interest’ means the largest loss.” Roby, 2015 WL 1334320, at *5 (citing In re Cendant

Corp. Litig., 264 F.3d at 223); see also In re Able Labs. Sec. Litig., 425 F. Supp. 2d. 562, 567

(D.N.J. 2006) (same). To that end, district courts within the Third Circuit “have accorded the third

element, the largest financial loss, the greatest weight.” Roby, 2015 WL 1334320, at *5 (collecting

cases).

          Here, Opus claims to have lost more than $586,000 as a result of Defendants’ alleged

unlawful conduct. D.E. 8-5, Ex. C. No other party that filed a motion asserted that it lost a

comparable or larger amount. Singh claims that he lost approximately $131,391.46. D.E. 5-2, at

9. Ellenberger claims that she lost approximately $39,340. D.E. 7-1, at 4. Chirania and Mayer

assert that they lost $226,144.61. D.E. 6-1, at 5. In fact, Ellenberger, Chirania, and Mayer filed

notices of non-opposition, acknowledging that they do not have the largest financial interest. D.E.




                                                    6
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 7 of 25 PageID: 364



10, 11. Accordingly, the Court finds that Opus has the largest financial interest of the potential

lead plaintiffs. 3

                 b. Typicality and Adequacy

        “Once the court has identified the movant with ‘the largest financial interest in the relief

sought by the class,’ it should then turn to the question whether that movant ‘otherwise satisfies

the requirements of Rule 23 of the Federal Rules of Civil Procedure[.]’” In re Cendant Corp.

Litig., 264 F.3d at 262 (quoting 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(cc)). The Third Circuit

explained the process as follows:

                 The overall structure and legislative history of the [PSLRA] suggest
                 that in appointing a lead plaintiff a district court should engage in
                 the following analysis. The initial inquiry (i.e., the determination of
                 whether the movant with the largest interest in the case “otherwise
                 satisfies” Rule 23) should be confined to determining whether the
                 movant has made a prima facie showing of typicality and adequacy.
                 The initial clause of the statute, which governs triggering the
                 presumption, refers to determinations made by “the court,” 15
                 U.S.C. § 78u-4(a)(3)(B)(iii)(I), but the second [clause], which deals
                 with rebutting it, speaks of “proof by a member of the purported
                 plaintiff class,” id. § 78u-4(a)(3)(B)(iii)(II). This phrasing suggests
                 that the threshold determination of whether the movant with the
                 largest financial losses satisfies the typicality and adequacy
                 requirements should be a product of the court’s independent
                 judgment, and that arguments by members of the purported plaintiff
                 class as to why it does not should be considered only in the context
                 of assessing whether the presumption has been rebutted.

Id. at 263-65 (emphasis in original). Accordingly, a potential lead plaintiff need only make a prima

facie showing of typicality and adequacy, as determined by the Court’s independent judgment. Id.




3
  The Court notes that regardless of the timeliness of Opus’s motion – discussed below – Singh
would still not be entitled to the presumption of lead plaintiff because he does not have “the largest
financial interest in the relief sought by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb). Rather,
Chirania and Mayer would have the next largest financial interest and have indicated that they
remain willing to serve as lead plaintiff should Opus be deemed ineligible. See D.E. 10, 14.


                                                   7
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 8 of 25 PageID: 365



at 264 (explaining that “both the statutory structure and the legislative history [of the PSLRA]

suggest that the court’s initial inquiry as to whether the movant with the largest losses satisfies the

typicality and adequacy requirements need not be extensive”).

       “The typicality requirement is satisfied if the plaintiff, as a result of the same course of

conduct, suffered the same injuries as the other class members, and their claims are based on the

same legal issues.” Lifestyle Investments, LLC, 2016 WL 3032684, at *7; see also In re Cendant

Corp. Litig., 264 F.3d at 264-65 (“[I]n inquiring whether the movant has preliminarily satisfied

the typicality requirement, [courts] should consider whether the circumstances of the movant with

the largest losses ‘are markedly different or the legal theory upon which the claims [of that movant]

are based differ[] from that upon which the claims of other class members will perforce be

based.’”) (quoting Hassine v. Jeffes, 846 F.2d 169, 177 (3d Cir. 1988)). The adequacy requirement

is satisfied if “both the class representative and its attorneys are capable of satisfying their

obligations, and neither has interests conflicting with those of other class members.” Lifestyle

Investments, LLC, 2016 WL 3032684, at *7 (internal quotations omitted) (quoting Smith v.

Suprema Specialties, 206 F. Supp. 2d 627, 633 (D.N.J. 2002)); see also In re Cendant Corp. Litig.,

264 F.3d at 264 (“In assessing whether the movant satisfies Rule 23’s adequacy requirement,

courts should consider whether [the movant] ‘has the ability and incentive to represent the claims

of the class vigorously, [whether the movant] has obtained adequate counsel, and [whether] there

is [a] conflict between [the movant’s] claims and those asserted on behalf of the class.’”) (quoting

Hassine, 846 F.2d at 179)).

       Moreover, in conducting the initial adequacy assessment, a court must consider two

additional factors. In re Cendant Corp. Litig., 264 F.3d at 265. First, a court should consider

whether the movant with the largest loss “lack[s] legal experience or sophistication, intend[s] to



                                                  8
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 9 of 25 PageID: 366



select as lead counsel a firm that [is] plainly incapable of undertaking the representation, or ha[s]

negotiated a clearly unreasonable fee agreement with its chosen counsel.” Id. Importantly,

however, the Third Circuit has stressed that

               the question at this stage is not whether the court would “approve”
               [the] movant’s choice of counsel or the terms of its retainer
               agreement or whether another movant may have chosen better
               lawyers or negotiated a better fee agreement; rather, the question is
               whether the choices made by the movant with the largest losses are
               so deficient as to demonstrate that it will not fairly and adequately
               represent the interests of the class, thus disqualifying it from serving
               as lead plaintiff at all.

Id. at 266.

        Second, where “the movant with the largest interest in the relief sought by the class is a

group rather than an individual person or entity,” a court must also consider whether “the way in

which [the] group seeking to become lead plaintiff was formed or the manner in which it is

constituted would preclude it from fulfilling the tasks assigned to a lead plaintiff[.]” Id. To this

end, the Third Circuit has observed the following:

               The [PSLRA] contains no requirement mandating that the members
               of a proper group be “related” in some manner; it requires only that
               any such group “fairly and adequately protect the interests of the
               class.” We do not intimate that the extent of the prior relationships
               and/or connection between the members of a movant group should
               not properly enter into the calculus of whether that group would
               “fairly and adequately protect the interests of the class,” but it is this
               test, not one of relatedness, with which courts should be concerned.

Id. at 266-67. The Circuit noted, as an example, that if “a court were to determine that the movant

‘group’ with the largest losses had been created by the efforts of lawyers hoping to ensure their

eventual appointment as lead counsel, it could well conclude, based on this history, that the

members of that ‘group’ could not be counted on to monitor counsel in a sufficient manner.” Id.

In determining whether a group will adequately represent the putative class, the following factors



                                                   9
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 10 of 25 PageID: 367



 are instructive: “(i) whether the [members of the group] had a pre-existing relationship, (ii) the

 extent of that relationship, (iii) whether the group was created by the efforts of lawyers for the

 purpose of obtaining lead plaintiff status, and (iv) whether the group is too large to adequately

 represent the [c]lass.” Chao Sun v. Han, No. 15-703, 2015 WL 2364937, at *4 (D.N.J. May 14,

 2015).

          Here, Opus – like the other members of the proposed class – seeks to recover the losses it

 incurred as a result of Defendants’ alleged unlawful conduct. Additionally, given its substantial

 financial losses, Opus appears interested in vigorously pursuing the asserted claims and has

 retained competent and experienced counsel to that end. It also appears that two of the individuals

 who signed PSLRA certifications – Daniel Maier (on behalf of Opus) and Herbert Hakala (on

 behalf of AI) – have a pre-litigation relationship dating back to 2018. D.E. 15-1, Hakala Decl. ¶

 5. Further, there is no evidence to suggest that Opus’s movant group “was created by the efforts

 of lawyers for the purpose of obtaining lead plaintiff status,” 4 nor that Opus – a group of two

 entities – “is too large to adequately represent the [c]lass.” Chao Sun, 2015 WL 2364937, at *4

 (movant group of two weighed in favor of a finding of adequacy); see also In re Cendant Corp.

 Litig., 264 F.3d at 267 (“[W]e do not establish a hard-and-fast rule; instead, we note only that a

 kind of ‘rule of reason prevails.’ We do, however, agree with the Securities and Exchange

 Commission that courts should generally presume that groups with more than five members are

 too large to work effectively.”) (citation omitted). Lastly, it does not appear to the Court that any

 conflicts exist between Opus and the other putative class members. See D.E. 8-1, at 8.




 4
  This finding is further strengthened by the fact that both Opus Chartered and AI each separately
 possess a larger individual financial interest than Singh. See D.E. 8-5, Ex. C.
                                                  10
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 11 of 25 PageID: 368



         Consequently, the Court finds that Opus has made a prima facie showing of typicality and

 adequacy.

                 c. Timeliness of Opus’s Motion

         In determining whether a potential lead plaintiff has “either filed the complaint or made a

 motion in response to a notice,” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(aa), the PSLRA explains that

                 Not later than 20 days after the date on which the complaint is filed,
                 the plaintiff or plaintiffs shall cause to be published, in a widely
                 circulated national business-oriented publication or wire service, a
                 notice advising members of the purported plaintiff class—

                      (I) of the pendency of the action, the claims asserted therein,
                      and the purported class period; and
                      (II) that, not later than 60 days after the date on which the notice
                      is published, any member of the purported class may move the
                      court to serve as lead plaintiff of the purported class.

                 If more than one action on behalf of a class asserting substantially
                 the same claim or claims arising under this chapter is filed, only the
                 plaintiff or plaintiffs in the first filed action shall be required to cause
                 notice to be published[.]

 15 U.S.C. § 78u-4(a)(3)(A)(i)-(ii).       Accordingly, a movant must have either (1) “filed the

 complaint” or (2) made a motion in response to the notice associated with the first-filed complaint

 “not later than 60 days after the date on which the notice is published.” See 15 U.S.C. § 78u-

 4(a)(3)(B)(iii)(I)(aa).

         Here, Opus did not file “the complaint.” Although Opus argues that “the complaint” should

 be interpreted to mean any of the complaints that are eventually consolidated, the Court disagrees.

 As explained in a persuasive ruling:

                 The PSLRA does not say that lead plaintiff status can be obtained
                 by filing either a timely motion or ‘a complaint’; it says that lead
                 plaintiff status can be obtained either by filing a timely motion or
                 ‘the complaint.’ The choice of article makes a huge difference. As
                 a simple matter of English syntax, only one complaint can qualify
                 as ‘the complaint’ – the article ‘the’ specifies one particular thing

                                                     11
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 12 of 25 PageID: 369



                when followed by a singular noun. . . . As used in the PSLRA, ‘the
                complaint’ is the first complaint filed in a federal court – the one
                that starts the clock running on the 20[-]day period for filing notice
                to the putative class members.

 Gutman v. Sillerman, No. 15-7192, 2015 WL 13791788, at *2 (S.D.N.Y. Dec. 8, 2015) (emphasis

 in original). Here, the first complaint filed, i.e. “the complaint,” was filed in the Montesano case

 on June 21, 2019. D.E. 1. Therefore, Opus was required to file a motion within 60 days after the

 date on which notice was published in the Montesano case. Notice was published on June 21,

 2019. See, e.g., D.E. 5-6, Ex. C. Opus filed its motion in this Court on August 21, 2019. D.E. 8.

 As such, Opus’s motion was late by one day. And it is this procedural misstep that Singh argues

 should outright bar Opus from consideration as lead plaintiff.

        At the outset, the Court notes that it is dismayed with the argument of Singh’s counsel

 because this particular counsel – Levi & Korsinsky LLP – not once, but twice has been excused,

 and even approved as lead counsel, after submitting irrefutably late motions in other cases. See

 Waterford Township Police v. Mattel, Inc., 2017 WL 10667732, at *4 (C.D. Cal. Sept. 29, 2017)

 (where Levi & Korsinsky LLP submitted untimely motion by one hour, court excused delay and

 ultimately appointed firm’s client as lead plaintiff); see also Emerson v. Genocea Biosciences,

 Inc., No. 17-12137, 2018 WL 839382, at *3 (D. Mass. Feb. 12, 2018) (where Levi & Korsinsky

 LLP submitted untimely motion by four minutes, court excused delay and ultimately appointed

 firm’s client as lead plaintiff). However, the Court recognizes that the mistakes of Singh’s counsel

 in other cases should not prejudice Singh himself in this case, and therefore the Court will not

 estop Singh from arguing the untimeliness of Opus’s motion. The issue, then, turns on whether

 the PSLRA’s 60-day window is mandatory. On this point, courts have differing views.

        It appears that the general view is that the 60-day window is a strict deadline. For example,

 in Skwortz v. Crayfish Co., Ltd., 2001 WL 1160745, at *5 (S.D.N.Y. Sept. 28, 2001), the court

                                                 12
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 13 of 25 PageID: 370



 interpreted the 60-day deadline as mandatory, and in doing so, refused to consider a motion that

 was filed one day late. The Skwortz court reasoned that the mandatory nature of the 60-day

 deadline flowed from the PSLRA itself, because “an untimely motion has the effect of preventing

 the proposed [g]roup from satisfying the first requirement of the most adequate plaintiff

 presumption.” Id. The Skwortz court, however, reversed course after the excluded movant filed a

 motion for reconsideration, because the 60-day deadline fell on a state holiday – and pursuant to

 Fed. R. Civ. Pro. 6(a), that holiday was to be excluded from the 60-day window, thus extending

 the 60-day window one extra day and making the movant’s motion timely. See also Carson v.

 Clarent Corp., 2001 WL 1782712, at *2 (N.D. Cal. Dec. 14, 2001) (“The [movant] filed their

 motion [] more than two weeks too late. At least three courts have held that such a late filing,

 without a reasonable explanation, makes the class member ineligible to serve as lead plaintiff. At

 oral argument the [movant] did not try to justify their late filing; rather, they argued that given

 their large financial stake [] the Court should nonetheless appoint them lead plaintiff. The Court

 declines the [movant’s] invitation to ignore the PSLRA’s time requirements. The PSLRA does

 not have different filing deadlines based on the financial interest of the movant.”) (internal citation

 omitted)).

        Moreover, in In re Microstrategy Inc., Sec. Litig., the court explained that “[a] motion filed

 after the sixty-day period by a person who has not filed a complaint [] is untimely, and may not,

 except perhaps in rare circumstances, be considered by a court.” 110 F. Supp. 2d 427, 433 (E.D.

 Va. 2000). The Microstrategy court refused to consider a group who filed its motion after the 60-

 day deadline. Id. at 439. The court reasoned as follows:

                [E]ven assuming a district court may extend the relevant statutory
                deadline in certain circumstances, [the movant] has shown no good
                cause for doing so in this case: it has failed to provide a satisfactory
                explanation for why it did not file a timely motion to be named lead

                                                   13
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 14 of 25 PageID: 371



                    plaintiff. Other class members satisfied the statute’s requirements,
                    and [] convincing authority and Congress’s intent suggest that the
                    statute’s time limits should be strictly enforced.

 Id. at 439-40. 5

         Other courts agree that the 60-day window is mandatory. See In re Able Laboratories

 Securities Litig., 425 F. Supp. 2d 562, 565-66 (D.N.J. 2006) (refusing to consider a movant’s

 revised certification alleging a larger financial loss after the 60-day deadline had passed); Nasin v.

 Hongli Clean Energy Techs. Corp., 2017 WL 5598214, at *3 (D.N.J. Nov. 21, 2017) (finding

 where movant failed to include a required certification with its initial timely motion, movant was

 not the “presumptively most adequate lead plaintiff”); Switzenbaum v. Orbital Sciences Corp., 187

 F.R.D. 246, 249-50 (E.D. Va. 1999) (ruling that a plaintiff, who movant attempted to add after

 sixty-day period, could neither be considered individually nor as part of the movant group that had

 filed a timely motion); Oklahoma Law Enforcement Retirement System v. Adeptus Health Inc.,

 2017 WL 3780164, (E.D. Tex. 2017) (“[C]ompliance with the procedural requirements of the

 PSLRA is mandatory and should be strictly enforced.”); In re Regions Morgan Keegan Open-End

 Mut. Fund Litig., 2009 WL 10665043, at *4 (W.D. Tenn. Sept. 30, 2009) (“As other courts

 interpreting the language of the PSLRA have found, the language of the statue [sic] is plain: the

 sixty-day deadline is mandatory.”).

         Some courts, however, have excused the 60-day deadline. For example, in GGCC, LLC v.

 Dynamic Ledger Sols., Inc., 2018 WL 1388488, at *3 (N.D. Cal. Mar. 16, 2018), the court

 considered a motion that was timely, but filed in the wrong action. Four movants filed timely




 5
  The court in Microstrategy included a note explaining that “[d]istrict courts applying the PSLRA
 note that the sixty-day time period is a significant element of the statute, [which] reflects
 Congress’s sensible intent that the lead plaintiff be appointed as early in the litigation as possible.”
 110 F. Supp. 2d 427, 433 n.12.
                                                    14
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 15 of 25 PageID: 372



 motions in the case pending before the court. A fifth movant also filed a timely motion; however,

 that fifth movant filed its motion in one of the related cases seeking to be consolidated – not in the

 case before the court. One day after the 60-day window had expired, the fifth movant “refiled an

 identical version of his motion in [the case presently before the court].” Id. at *3. The court noted

 that “[t]he timing of [the fifth movant’s] motion [was] critical because he undisputedly assert[ed]

 the largest financial interest.” Id. The GGCC court decided that the motion could be considered

 because the movant filed its motion in response to a notice issued in the related case, which

 contained information pertaining to the related case but made no reference to the case actually

 pending before the court. The court in GGCC found the movant’s mistake to be “best understood

 as a mistake made in good faith rather than an act of legal gamesmanship of the sort the PSLRA

 was designed to prevent.” Id. at *4. The court explained that “refusing to consider [the movant’s]

 motion would be an unnecessarily stringent application of the statutory deadlines that would

 undercut the PSLRA’s preference for appointing the plaintiff with the greatest financial stake in

 the outcome.” Id.

        A similar result was reached in Reitan v. China Mobile Games & Ent. Group, Ltd., 68 F.

 Supp. 3d 390, 397 (S.D.N.Y. 2014), where the movant originally filed a timely motion, but

 subsequently withdrew its motion because it appeared that another group had the largest financial

 interest. However, when that group with the purported largest interest also withdrew, the movant

 then filed a “withdrawal of withdrawal” motion. This motion, however, was past the 60-day

 window. Therefore, the question presented before the Reitan court was whether the movant should

 “be permitted to file an untimely motion for appointment as lead plaintiff after withdrawing a




                                                  15
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 16 of 25 PageID: 373



 previous, timely motion[.]” Id. at 397. The court cited to several cases 6 which had permitted

 filings after the 60-day window, explaining that “these decisions plainly demonstrate that courts

 . . . have not adhered strictly to the PSLRA’s timing requirements in every instance” and that “[t]he

 reasons for excepting cases from the 60-day deadline commonly are that a timely motion was filed

 previously, that the new motion is not made to manipulate the size of the movant’s losses, and that

 granting the motion would not undermine any of the policies that underlie the PSLRA.” Id. at 397.

 Ultimately, the Reitan court decided to consider the movant’s second, untimely motion because

 (1) its first motion was timely; (2) the movant was not attempting to manipulate/aggregate the size

 of its loss; and (3) excepting the movant from the 60-day deadline would not “undermine any of

 the policies behind the PSLRA.” Id. at 397-98. Importantly, the Reitan court also found that

                allowing [the movant] to make a new lead plaintiff motion will not
                offend the policy goals Congress hoped to achieve in passing the
                PSLRA. [The movant] is an institutional investor and alleges
                greater financial losses than [the opposing individual-investor
                movant]; [The movant] is precisely the type of plaintiff Congress
                hoped would become lead plaintiff.

 Id. at 399 (citing David H. Webber, Is “Pay-to-Play” Driving Public Pension Fund Activism in

 Securities Class Actions? An Empirical Study, 90 B.U. L. Rev. 2031, 2034 (2010) (“Congress

 believed that institutional investors, sophisticated investors with significant losses at stake, would

 carefully select and monitor plaintiffs’ lawyers to the benefit of the class of aggrieved shareholders,




 6
  Fort Worth Emples. Ret. Fund v. J.P. Morgan Chase & Co., 862 F. Supp. 2d 322, 328 (S.D.N.Y.
 2012) (accepting untimely filings after the originally selected lead plaintiff withdrew); Peters v.
 Jinkosolar Holding Co., Ltd., 2012 WL 946875, at *10 (S.D.N.Y. Mar. 19, 2012) (permitting a
 movant to amend its lead plaintiff motion after the 60-day deadline when multiple plaintiffs moved
 for appointment within the deadline, but joined together as a single group after the deadline and
 subsequently moved for joint lead plaintiff status); Malasky v. IAC/Interactivecorp, 2004 WL
 2980085, at *3 (S.D.N.Y. Dec. 21, 2004) (allowing a movant who filed a timely lead plaintiff
 motion to amend that motion after the 60-day deadline to increase its financial loss).
                                                   16
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 17 of 25 PageID: 374



 in contrast to individual lead plaintiffs with meager shareholdings and little leverage over their

 counsel.”)).

        Another example of a court excusing the 60-day deadline is Peters v. Jinkosolar Holding

 Co., Ltd., 2012 WL 946875, at *9 (S.D.N.Y. Mar. 19, 2012). In Peters, the moving deadline was

 December 12, 2011. Several movants – both individuals and groups – filed timely motions to be

 lead plaintiff. On January 5, 2012, however, a new group filed a motion; this new group consisted

 of individual members that broke off from the original groups that had initially filed timely

 motions. Id. at *2. Acknowledging that other courts have strictly construed the 60-day deadline,

 the Peters court nonetheless allowed the new group to file its late motion because the new group

 “plainly did not join up in order to ‘manipulate the size of their financial loss.’” Id. at *10. The

 court noted that three out of the four members of the new group “already ha[d] far and away the

 largest financial losses of any other potential lead plaintiff.” Id.   The court in Peters continued

 that “each member of the [new] [g]roup was part of a group that [originally] filed a timely motion

 to be appointed lead plaintiff.” As a result, the court did not bar consideration of the new group’s

 motion.

        Finally, in Waterford Township Police, 2017 WL 10667732, at *3, the court permitted a

 motion that was filed late. 7 The court acknowledged that district courts “generally emphasize the

 strict nature of the PSLRA’s 60[-]day deadline” and “agree[d] with the two main concerns that

 underlie [those] opinions: (1) unscrupulous litigants should not be permitted to manipulate their

 financial loss calculation after reviewing timely-filed motions and (2) late filings should not cause

 significant delays in the litigation.” Id. at *4. The Waterford court found that those two concerns



 7
  As noted above, the movant’s counsel who filed the untimely motion in Waterford Township
 Police is the same counsel in the instant case – Levi & Korsinsky LLP – who is now arguing that
 Opus’s untimely motion should be barred. D.E. 15, at 4-5.
                                                  17
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 18 of 25 PageID: 375



 were not present in the case, and therefore accepted the movant’s motion as timely “in the interest

 of justice.” Id. The court also noted in a footnote that there existed “non-binding authority

 indicat[ing] that while the PSLRA’s deadline is strict, it does not rob the district court of the

 discretion to consider untimely motions in all circumstances.” Id. at *4, n.1.

        Here, the Court agrees that while the PSLRA’s 60-day window generally appears to be a

 strict deadline, “it does not rob [] district court[s] of the discretion to consider untimely motions in

 all circumstances.” Id. Accordingly, the Court will not bar consideration of Opus’s motion for the

 following reasons.

        As in GGCC, the Court acknowledges that “refusing to consider [Opus’s] motion would

 be an unnecessarily stringent application of the statutory deadline that would undercut the

 PSLRA’s preference for appointing the plaintiff with the greatest financial stake in the outcome.”

 2018 WL 1388488, at *4. The court in GGCC elaborated on this ruling:

                Ideally, [the movant’s] lawyers would have avoided this mistake.
                There is no indication, however, that the [movant’s untimely
                motion] caused any prejudice to the other movants . . . . There is
                similarly little reason to believe that considering [the movant’s]
                motion would foil the overall goals of the PSLRA’s time provisions
                “to ensure that the lead plaintiff is appointed at the earliest possible
                time and to expedite the lead plaintiff process.”

 Id. The Court also finds that considering Opus’s motion will not “foil the overall goals of the

 PSLRA’s time provisions ‘to ensure that the lead plaintiff is appointed at the earliest possible time

 and to expedite the lead plaintiff process.’”       Id.; see also Reitan, 68 F. Supp. 3d at 399

 (“[E]xcepting [the movant] from the PSLRA’s timeliness requirement will not create significant

 delays in the [c]ourt’s ability to decide this case.”). Here, Opus’s motion was filed less than a day

 after the 60-day period.




                                                   18
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 19 of 25 PageID: 376



        In addition, there is no indication that Opus filed its motion in an attempt to manipulate the

 size of its losses. See, e.g., Reitan, 68 F. Supp. 3d at 397. Opus filed a motion in the Central

 District of California the same day that the other movants filed in this Court, and the motion in the

 Central District stated loss amounts consistent with the filing in this Court. The Court also finds

 that “allowing [Opus] to make [its] lead plaintiff motion will not offend the policy goals Congress

 hoped to achieve in passing the PSLRA” because Opus has clearly “suffered the greatest financial

 losses over [the] other [movants].” Id. at 399. Put simply, Opus “is precisely the type of plaintiff

 Congress hoped would become lead plaintiff.” Id. The Reitan court aptly summarized as follows:

                The goal of the PSLRA was not to select individuals for lead
                plaintiff who make no mistakes – rather it was to promote a client-
                driven rather than lawyer-driven process – and the statute seeks to
                do so by favoring institutional investors who suffered the greatest
                financial losses over other parties. [The movant’s] decision . . . may
                have been a procedural miscalculation, but overlooking that misstep
                is more in keeping with the policy intentions of the PSLRA than
                punishing [the movant] by enforcing a procedural bar.

 Id. Here, that same rationale holds true. While Opus did make a procedural mistake, “overlooking

 that misstep is more in keeping with the policy intentions of the PSLRA than punishing [Opus] by

 enforcing a procedural bar.” Id.

        Lastly, even if the Court disregarded Opus’s motion as untimely, Singh would still not be

 entitled to the presumption of lead plaintiff because he did not suffer losses greater than the movant

 group of Chirania and Mayer. And Chirania and Mayer do not contest the timeliness of Opus’s

 motion, nor do they contest that Opus has the largest financial interest.

        For the foregoing reasons, the Court will not bar consideration of Opus’s motion and finds

 that Opus is entitled to the presumption of lead plaintiff.




                                                  19
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 20 of 25 PageID: 377



            3. Rebuttal of Presumption

        “Once a presumptive lead plaintiff is located, the court should then turn to the question [of]

 whether the presumption has been rebutted.” Lewis, 2016 WL 7042075, at *3 (internal quotations

 omitted) (citing In re Cendant Corp. Litig., 264 F.3d at 268). Importantly, once the presumption

 is met, “the question is not whether another movant might do a better job of protecting the interests

 of the class than the presumptive lead plaintiff; instead, the question is whether anyone can prove

 that the presumptive lead plaintiff will not do a ‘fair[] and adequate []’ job.” In re Cendant Corp.

 Litig., 264 F.3d at 268 (second emphasis added) (internal citation omitted). Pursuant to the

 PSLRA, the presumption “may be rebutted only upon proof by a member of the purported plaintiff

 class that the presumptively most adequate plaintiff [(1)] will not fairly and adequately protect the

 interests of the class; or [(2)] is subject to unique defenses that render such plaintiff incapable of

 adequately representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II) (emphasis added).

        Here, Singh – the only opposing movant – has provided no proof demonstrating that Opus

 “will not fairly and adequately protect the interests of the class” or “is subject to unique defenses

 that render [it] incapable of adequately representing the class.” In his opposition, Singh argues

 that Opus is not fit to represent the class for two reasons: (1) Opus has not “established that [it]

 can cohesively work as a group and oversee the litigation apart from its counsel”; and (2) Opus

 does not have standing to pursue the claims of the putative class. D.E. 13, at 8-9. The Court

 disagrees with both arguments.

        First, Singh has put forth no “proof” from which the Court can infer that Opus would not

 be able to “fairly and adequately protect the interests of the class.” See In re Cendant Corp. Litig.,

 264 F.3d at 268. Singh argues instead that Opus has not indicated how its group was formed, how

 its group intends to communicate plans to coordinate the litigation, or how its group will make



                                                  20
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 21 of 25 PageID: 378



 decisions concerning the case. D.E. 13, at 8. Singh also argues that Opus “provides no explanation

 as to [the] relationship between [Opus Chartered and AI] that predates the litigation[.]” D.E. 16, at

 6. In support of his argument, Singh cites to Takata v. Riot Blockchain, Inc., for the proposition

 that “when evaluating group plaintiffs, movants must show their cohesiveness and independence

 from proposed counsel, including ‘how and when they were joined together, how they intend to

 conduct discovery or how they will coordinate litigation efforts and strategy.’” No. 18-2293, 2018

 WL 5801379, at *5 (D.N.J. Nov. 6, 2018), reconsideration denied, 2019 WL 2710273 (D.N.J.

 June 26, 2019) (quoting Eichenholtz v. Verifone Holdings, Inc., No. 07-06140, 2008 WL 3925289,

 at *9 (N.D. Cal. Aug. 22, 2008)). Singh’s argument, however, misses the mark.

        The concern of the Takata court was the potential appointment of “three seemingly

 unconnected strangers from across the country” with no “information regarding how [those]

 apparent strangers from different states found each other.” 2018 WL 5801379, at *5 (finding that

 “the members of the group had never communicated before their counsel submitted the joint

 motion on their behalf, merely stating that the members ‘were aware of each other’ prior to the

 motion[,]” which did not assuage the court’s concern of “appointing a loose, attorney-driven group

 of investors as lead plaintiff”). Here, the Court is not aware of similar allegations that raise

 concerns as to Opus Chartered and AI; Sing has not presented plausible information that Opus

 Chartered and AI’s relationship was due to attorney manipulation. See In re Cendant Corp. Litig.,

 264 F.3d at 266-67; see also Eichenholtz, 2008 WL 3925289, at *9 (“There is widespread

 disagreement amongst district courts regarding [whether group movants must be related]. . . .

 [C]ourts in the Third [] [C]ircuit[] do not seem to inquire about the relationship between the parties

 that comprise a group.”) (citing In re Cendant Corp. Litig., 264 F.3d at 266)).




                                                  21
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 22 of 25 PageID: 379



        As such, the focus is on whether the presumptive lead plaintiff can “fair and adequately”

 protect the class’s interests. Of course, the “relatedness” of the members of a movant group may

 be instructive in determining the adequacy of that group, but relatedness is not a necessary

 condition to a finding of adequacy. In re Cendant Corp. Litig., 264 F.3d at 266-67. In other words,

 should a court be concerned about “appointing a loose, attorney-driven group of investors as lead

 plaintiff” or a movant group’s ability to monitor counsel, then the court may very well determine

 that the movant group would not adequately represent the interests of the class. See In re Cendant

 Corp. Litig., 264 F.3d at 267. But those concerns are not present here, or at least have not been

 sufficiently articulated by Singh, and the Third Circuit is clear that “[t]he [PSLRA] contains no

 requirement mandating that the members of a proper group be ‘related’ in some manner; it requires

 only that any such group ‘fairly and adequately protect the interests of the class.’” Id. at 267.

        Here, Singh has not presented any “proof” demonstrating that Opus will not “fairly and

 adequately protect the interests of the class.” Instead, Singh appears to argue that Opus has not

 provided evidence as to “the formation of [its] group, its plans on how to coordinate the litigation

 process or oversee counsel, how [it] intends to communicate [between Opus Chartered and AI]

 and stay abreast of developments in the [case, or] how [it] will make decisions concerning the

 [case].” D.E. 13, at 8. However, the Court has already found that Opus made a prima facie

 showing of typicality and adequacy, which, inter alia, entitled Opus to the presumption of lead

 plaintiff. Consequently, the burden shifts to Singh to rebut that presumption with “proof” that

 Opus will not fairly and adequately represent the interests of the putative class. In re Cendant

 Corp. Litig., 264 F.3d at 268. Here, Singh has not proved that Opus’s group was “created by the

 efforts of lawyers hoping to ensure their eventual appointment as lead counsel[,]” id. at 266-67,

 much less that Opus cannot fairly and adequately represent the interests of the putative class.



                                                  22
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 23 of 25 PageID: 380



 Accordingly, Singh’s first argument fails to rebut Opus’s presumption of lead plaintiff.

        Singh next argues that Opus 8 “does not have Article III standing to pursue the claims of

 the [c]lass.” D.E. 13, at 10. Article III standing consists of three “irreducible” elements:

                (1) injury-in-fact, which is a “concrete and particularized” harm to
                a “legally protected interest”; (2) causation in the form of a “fairly
                traceable” connection between the asserted injury-in-fact and the
                alleged actions of the defendant; and (3) redressability, or a non-
                speculative likelihood that the injury can be remedied by the
                requested relief.

 Aguilar v. Vitamin Shoppe, Inc., No. 17-6454, 2018 WL 1960444, at *6 (D.N.J. Apr. 25, 2018)

 (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). Specifically, Singh appears to

 claim that Opus has not suffered an injury-in-fact because Opus allegedly does not hold legal title

 to the securities at issue. D.E. 13, at 10. In support of his argument, Singh cites to W.R. Huff

 Asset Mgmt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 103 (2d Cir. 2008), a case in which

 “the Second Circuit decided whether an investment advisor, who ha[d] authority to make

 investment decisions and a power of attorney, ha[d] standing to bring securities lawsuits when it

 [did] not own the underlying securities.” Steamfitters Loc. 449 Pension Fund v. C. European

 Distrib. Corp., No. 11-6247, 2012 WL 3638629, at *10 (D.N.J. Aug. 22, 2012), motion for relief

 from judgment granted sub nom, In re C. European Distrib. Corp. Securities Litig., No. 11-6247,

 2012 WL 5465799 (D.N.J. Nov. 8, 2012).

        The Huff court held that an investment advisor who did not own the underlying securities

 did not have standing to sue. See W.R. Huff Asset Mgmt. Co., LLC, 549 F.3d at 108; cf. In re

 Reserve Fund Securities and Derivative Litig., No. 08-8060, 2009 WL 10467937, at *4 (S.D.N.Y.




 8
   Singh does not dispute that AI has standing. Rather, Singh only challenges whether Opus
 Chartered has standing. D.E. 13, at 9 (“The Opus Group (specifically, ‘Opus Chartered Issuances
 S.A., Compartment 127’) does not have Article III standing to pursue the claims of the [c]lass.”).
                                                 23
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 24 of 25 PageID: 381



 Aug. 26, 2009) (distinguishing Huff where “[movant’s] action was brought not in the name of an

 investment advisor, however, but rather in the name of [the movant, itself], which actually

 purchased shares [at issue] and allegedly suffered an injury in fact from those purchases.”). By

 comparison, “an assignee has legal standing because it possesses legal title to the claim, and

 therefore has legal title to, and has suffered, the injury-in-fact that occurred.” Aguilar, 2018 WL

 1960444, at *6 (citing Sprint Commc’ns Co., L.P. v. APCC Serus., Inc., 554 U.S. 269 (2008)); see

 also W.R. Huff Asset Mgmt. Co., LLC, 549 F.3d at 108 (“Sprint makes clear that the minimum

 requirement for an injury-in-fact is that the plaintiff have legal title to, or a proprietary interest in,

 the claim.”).

         Here, Opus maintains that it has “held legal title to the securities at issue in this action at

 all relevant times” and that it “owns the Eros securities at issue.” D.E. 15, at 8-9; see also D.E. 8-

 4. Singh presents no evidence to the contrary. As such, because Opus has legal title to the

 securities at issue, it has suffered an injury-in-fact as a result of Defendants’ alleged unlawful

 conduct. Accordingly, Singh’s second argument fails to rebut Opus’s presumption of lead

 plaintiff.

         Because Singh has not rebutted the presumption, Opus’s motion to be appointed lead

 plaintiff is GRANTED.

         C. Motion to Appoint Lead Counsel

         The PSLRA also states that “[t]he most adequate plaintiff shall, subject to the approval of

 the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). Here,

 Opus has selected and retained Glancy Prongay & Murray LLP to serve as lead counsel, and

 Carella Byrne Cecchi Olstein Brody & Agnello, PC to serve as liaison counsel for the class. D.E.

 8-1, at 9. After reviewing the firms’ resumes, D.E. 8-6, 8-7, the Court finds that both firms have



                                                    24
Case 2:19-cv-18547-ES-SCM Document 21 Filed 04/14/20 Page 25 of 25 PageID: 382



 substantial experience litigating securities fraud class actions and are thus “competent to fulfill the

 duties of lead counsel and liaison counsel.” Lewis, 2016 WL 7042075, at *5. As a result, Opus’s

 motion to appoint lead counsel is GRANTED.

 III.   CONCLUSION

        For the foregoing reasons, the parties’ motions to consolidate, D.E. 5, 6, 7, 8, are

 GRANTED. Opus’s motion for appointment of lead plaintiff and class counsel, D.E. 8, is

 GRANTED. Singh’s motion for appointment of lead plaintiff and class counsel, D.E. 5, is

 DENIED. The remaining motions for appointment of lead plaintiff and class counsel, D.E. 6, 7,

 are DENIED as moot. An appropriate Order accompanies this Opinion.



 Dated: April 14, 2020

                                                        __________________________
                                                        John Michael Vazquez, U.S.D.J.




                                                   25
